Exhibit 12

 

 

 

 

Electronic Data Systems Corporation

Computation of Ratio of Earnings to Fixed Charges (Unaudited)

(dollars in millions)

 

 



2007

2006

2005

2004

2003

 

 

 

 

 

 

Fixed charges:

 

 

 

 

 

Interest and related charges on debt and redeemable preferred stock dividends of
subsidiaries

 
 $


225 

 
 $


239 

  
 $


241 

 
 $


321 

 
 $


301 

Portion of rentals deemed to be interest

196 

244 

274 

284 

309 

Total fixed charges

421 

483 

515 

605 

610 

 











Earnings available for fixed charges:











Income (loss) from continuing operations before income taxes and cumulative
effect of a change in accounting principle


1,089 


756 


439 


(374)


(517)

Minority interest in consolidated subsidiaries and (income) losses of equity
investees


(1)

               
                       -


10 


(7)


(1)

Total fixed charges per above

421 

483 

515 

605 

610 

Earnings available for fixed charges

1,509 

1,239 

964 

224 

92 

 











Coverage (deficiency)

1,088 

756 

449 

(381)

(518)

 











Ratio of earnings to fixed charges

3.6 

2.6 

1.9 

                       -

                      -   

 













































 